Case 0:18-cr-60337-JEM Document 40 Entered on FLSD Docket 02/14/2019 Page 1 of 6

 *
                                 U NITE D STA TES DIST RIC T C O U RT
                                 SO U TH ERN D ISTR ICT O F FL O R IDA

                                 CA SE N O . 18-60337-CR -M A R TIN EZ

     UN ITED STAT ES O F A M E RIC A ,



     JOAQUIN ANTHONY ZAPATA,
                             D efendant.
                                              /

                                           PLEA A G RE EM EN T

            TheUnited StatesAttonwy'sOfticefortheSouthern DistrictofFlorida(''thisOffice''land
     JOAQUIN ANTHONY ZAPATA (hereinafterreferred to asthe i'defendant'')enterinto the
     following agreem ent'
                         .

                   The defendant agrees to plead guilty to Count lof the Indictm ent w hich charges

     thathe did knowingly,in and affecting interstate comm erce,conspire to sex traftic a minor;in

     violation ofTitle 18,U nited States Code,Sections 1594.

                   The defendant is aw are that the sentence w ill be im posed by the court aher

     considerationoftheFederalSentencingGuidelinesandPolicyStatements(hereinafter'Sentencing
     GuidelinesD). The defendantacknowledges and understands thatthe courtwillcompute an
     advisory sentence under the Sentencing G uidelines and that the applicable guidelines w ill be

     detenuined by the courtrelying in parton the resultsofa Pre-sentence lnvestigation by the court's

     probation oftice,w hich investigation w illcom m ence afterthe guilty plea hasbeen entered. The

     defendantisalso aw are that,undercertain circum stances,the courtm ay departfrom the advisory

     sentencing guideline range thatithas com puted,and m ay raise or lower thatadvisory sentence

     underthe Sentencing G uidelines. The defendantisfurtheraware and understandsthatthe coul't

     is required to considerthe advisory guideline range determ ined under the Sentencing G uidelines,

     butis notbound to im pose thatsentence;the court is perm itted to tailorthe ultim ate sentence in
Case 0:18-cr-60337-JEM Document 40 Entered on FLSD Docket 02/14/2019 Page 2 of 6



   lightofotherstatutory concerns,and such sentence may beeithermore severe orlesssevere than

   the Sentencing G uidelines'advisory sentence. Know ing these facts,the defendantunderstands

   and acknow ledges thatthe courthas the authority to im pose any sentence w ithin and up to the

   statutory m axim um authorized by law for the offense identified in paragraph 1 and that the

   defendantm ay notw ithdraw hisplea solely asa resultofthe sentence im posed.

                  Thedefendantunderstandsand acknowledgesthattheCourtmayimposeastatutory

   maximum tenn ofimprisonmentoflife;aminimum term offive(5)yearssupervisedreleaseup
   tolife;afineofuptotwohundredfiftythousand dollars($250,000.00).
                                                                 ,andorderofrestitution.
                  The defendant further understands and acknowledges that, in addition to any

   sentenceimposed underparagraph 3 ofthisagreement,aspecialassessmentin theamountof$100
   w ill be im posed on the defendant. The defendant agrees that any specialassessm ent im posed

   shallbe paid atthe tim e ofsentencing. Ifthe defendantisfinancially unable to pay the special

   assessm ent,the defendantagrees to present evidence to this O ffice and the Courtat the tim e of

   sentencing asto the reasons forthe defendant'sfailure to pay.

                  This O ffice reserves the rightto infonn the courtand the probation oftice of all

   factspertinentto the sentencing process,including allrelevantinfonnation concerning the offenses

   com m itted, whether charged or not,as w ell as concerning the defendant and the defendant's

   background. Subjectonlytotheexpresstenusofanyagreed-uponsentencingrecommendations
   contained in this agreem ent,this O ftice furtherreserves the rightto m ake any recom m endation as

   to the quality and quantity ofpunishm ent.

                  This Office agrees thatitw illrecom m end thatthe Courtreduce by tw o levels the

   sentencingguidelinelevelapplicableto the defendant'soffense,pursuantto Section 3E1.1(a)of
Case 0:18-cr-60337-JEM Document 40 Entered on FLSD Docket 02/14/2019 Page 3 of 6



   the Sentencing Guidelines,based upon the defendant's recognition and affirm ative and tim ely

   acceptance ofpersonalresponsibility.Ifatthe tim e ofsentencing the defendant's offense levelis

   determ ined to be 16 or greater,the govenunent w ill file a m otion requesting an additionalone-

   leveldecreasepursuanttoSection3El.1(b)oftheSentencingGuidelines,statingthatthedefendant
   has assisted authorities in the investigation or prosecution of his own m isconduct by tim ely

   notifying authorities ofhis intention to enter a plea of guilty,thereby perm itting the governm ent

   to avoid preparing fortrialand perm itting the governm entand the courtto allocate theirresources

   efficiently. This O ffice furtheragrees to recom m end thatthe Courtim pose a sentence atthe 1ow

   end of the advisory guideline range. The U nited States,how ever,w illnotbe required to m ake

   thismotion orthisrecommendation ifthedefendant:(1)failsorrefusestomakeafull,accurate
   and com plete disclosure to the probation office of the circum stances surrounding the relevant

   offenseconduct'
                 ,(2)isfoundtohavemisrepresentedfactstothegovernmentpriortoenteringinto
   thisplea agreement'
                     ,or (3)commitsany misconductafter entering into this plea agreement,
   including butnotlim ited to,com m itting a state or federaloffense,violating any term of release,

   orm aking false statem entsorm isrepresentations to any governm entalentity orofficial.

                 The defendantis aw are thatthe sentence hasnotyetbeen determ ined by the Coul't.

   The defendantalso isaw are thatany estim ate ofthe probable sentencing range orsentence thatthe

   defendant m ay receive, w hether that estim ate com es from the defendant's attorney, the

   govem m ent,or the probation oftice, is a prediction,not a prom ise,and is not binding on the

   govem ment,the probation office or the Court. The defendant understands further that any

   recom m endation thatthe govenunentm akesto the Courtasto sentencing,w hetherpursuantto this

   agreem ent or otherw ise, is not binding on the Court and the Court m ay disregard the
Case 0:18-cr-60337-JEM Document 40 Entered on FLSD Docket 02/14/2019 Page 4 of 6



   recom mendation in its entirety. The defendant understands and acknowledges,as previously

   acknow ledged in paragraph 2 above,thatthe defendantm ay notw ithdraw his plea based upon the

   Court's decision not to accept a sentencing recom m endation m ade by the defendant, the

   govenzment,orarecommendationmadejointlybyboththedefendantandthegovernment.
          8.     The defendantunderstands thatby pleading guilty,he w illbe required to register

   as a sex offenderupon his release from prison as a condition of supervised release pursuantto 18

   U.S.C.535834*. Thedefendantalsounderstandsthatindependentofsupervisedrelease,hewill
   besubjecttofederaland statesex offenderregistration requirements,andthatthoserequirements
   m ay apply throughout defendant's life. The defendant understands that he shall keep his

   registration current, shallnotify the state sex offender registration agency or agencies of any

   changesto defendant's nam e,place ofresidence,em ploym ent,orstudentstatus,or other relevant

   inform ation. The defendant shall com ply with requirem ents to periodically verify in person

   defendant's sex offender registration inform ation. The defendant understands that he w ill be

   subjectto possible federaland state penaltiesforfailure to comply with any such sex offender
   registration requirem ents. If the defendant resides in Florida following release from prison,

   defendantwillbe subjectto the registration requirements ofFlorida State Statute 943.0435.
   Defendantfurtherunderstandsthat,under18U.S.C.14042(c),noticewillbeprovidedtocertain
   law enforcem entagencies upon defendant'srelease from confinem entfollow ing conviction.

                 A s a condition ofsupervised release,the defendantshallinitially registerw ith the

   state sex offender registration in the state of Florida,and shall also register with the state sex

   offender registration agency in any state where defendant resides,is em ployed,w orks,or is a

   student,as directed by the Probation O fficer. The defendantshallcom ply w ith allrequirem ents


                                                   4
Case 0:18-cr-60337-JEM Document 40 Entered on FLSD Docket 02/14/2019 Page 5 of 6



   offederaland state sex offenderregistration law s,including the requirem entto update defendant's

   registration infonnation. The defendant shall provide proof of registration to the Probation

   O fficerw ithin 72 hours ofrelease from im prisonm ent.

                   The defendantisawarethatTitle 18,United StatesCode,Section 3742 and Title

   28,United StatesCode,Section 1291affordthedefendanttherighttoappealthesentenceimposed

   in thiscase. A cknow ledging this,in exchange for the undertakings m ade by the United States in

   thisplea agreem ent,the defendanthereby w aives al1rights conferred by Sections 3742 and 1291

   to appealany sentenceimposed,including any restitution order,orto appealthe mannerin which

   the sentence w asim posed,unlessthe sentence exceedsthe m axim um perm itted by statute oristhe

   resultofan upward departure and/or an upward variance from the advisory guideline range that

   the Court establishes at senteneing. The defendant further understands that nothing in this

   agreementshallaffectthe governm ent'srightand/orduty to appealassetforth in Title 18,United

   StatesCode,Section 3742*)and Title 28,United StatesCode,Section 1291. However,ifthe
   United States appeals the defendant's sentence pursuantto Sections 3742*) and 1291,the
   defendantshallbe released from the above w aiverofappellate rights. By signing thisagreem ent,

   the defendantacknow ledges thatthe defendanthas discussed the appealw aiver setforth in this

   agreem entw ith the defendant'sattom ey. The defendantfurtheragrees,togetherw ith the U nited

   States, to request that the Court enter a specific finding that the defendant's w aiver of the

   defendant'srightto appealthe sentence to be im posed in this case w asknow ing and voluntary.

          11.    The defendantrecognizesthatpleading guilty m ay haveconsequencesw ith respect

   to the defendant's im m igration statusifthe defendantisnota citizen ofthe United States. Under

   federallaw ,a broad range of crim es are rem ovable offenses,including the offense to w hich the
Case 0:18-cr-60337-JEM Document 40 Entered on FLSD Docket 02/14/2019 Page 6 of 6



   defendantispleading guilty. Removaland otherimmigrationconsequencesarethesubjectofa
   separate proceeding, how ever, and the defendant understands that no one, including the

   defendant'sattorney orthe Court,can predictto a certainty the effectofthe defendant'sconvictions

   on the defendant'sim m igration status. The defendantneverthelessaftinnsthathe wantsto plead

   guilty regardlessofany im migration consequencesthatthe defendant'spleam ay entail,evenifthe

   consequence is the defendant'srem ovalfrom the U nited States.

                  Thisisthe entireagreem entand understanding betweenthisOfficeand the

   defendant. There are no otheragreem ents,prom ises,representations,orunderstandings.




          Date:
                    1!A Z.o1R
                    e
                                                    .   rU
                                                         AN
                                                          RIA
                                                            TE
                                                             ND
                                                              AS
                                                               FT
                                                                AAJT
                                                                .  AE
                                                                    RS
                                                                     DA
                                                                      OT
                                                                       OTRSHAN
                                              By:                           #
                                                        FR AN C IS V IA M ON TES
                                                        A SSISTA N      N ITED STATES A TTO RN EY

          Date:             tl lQ             By:
                                                         K AT CA
                                                           TTORN EY FO R D EFEN D AN T

          Date:)-yy-ï
                    %                         By:
                                                            AQU      ZAPATA
                                                         D FE       AN T
